Per Curiam. On September 16, 2004, we ordered attorneys Rickey Hicks and R.S. McCullough to appear before this court on September 30, 2004, to show cause as to why they should not be held in contempt for failing to perfect the appeal of Appellant Robert McIntosh. Both attorneys appeared on that date and entered pleas of not guilty and requested a hearing. We therefore appoint the Honorable John E. Jennings as a master to conduct the hearing for both attorneys. After the hearing, we direct the master to make findings of fact and file them with the court. The master’s findings should include a determination as to which attorney represented Appellant in his appeal and therefore was responsible for perfecting the appeal. We also direct the master to determine the status and the whereabouts of the record for Appellant’s appeal. Once we receive the master’s findings, we will decide whether Mr. Hicks and Mr. McCullough should be held in contempt. It is so ordered.